Citation Nr: 0218772	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-05 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for supratemporal 
retinal detachment of
the right eye.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West
Supp. 2002) for supratemporal retinal detachment of the 
right eye as a result
of surgical treatment provided by a Department of Veterans 
Affairs Medical Center on June 17, 1999.


REPRESENTATION

Appellant represented by:	State Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to 
January 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

The Board notes that in the veteran's Notice of 
Disagreement filed in May 2001, the veteran also sought an 
increase in his service-connected disabilities.  These 
claims have not been adjudicated by the RO.  Accordingly, 
this matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1. There is an approximate balance of positive and negative 
evidence which does
not satisfactorily prove or disprove the claim that but 
for the veteran's in-service incident of a fractured jaw, 
complications with the veteran's cataract extraction of 
the right eye would not have developed. 

2. The veteran underwent a cataract extraction of the right 
eye on June 17, 1999 at
a VA Medical Center.

3.  There is no competent medical evidence that the 
veteran sustained a supratemporal retinal detachment of 
the right eye as a result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing surgical 
treatment; or that the disability was due to an event not 
reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Supratemporal retinal detachment of the right eye was 
incurred during active
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
Supp. 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).

2.  The veteran is not entitled to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
supratemporal retinal detachment of the right eye claimed 
to have developed as a result of surgical treatment at a 
VA Medical Center on June 17, 1999.  38 U.S.C.A. §§ 1151, 
5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.159, 3.358 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claim Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist 
and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159.  The Board finds that the 
requirements under the new laws and regulations have been 
substantially met.  The veteran was provided adequate 
notice as to the evidence needed to substantiate his 
claims and the reasons the claims were denied.  The RO 
provided the veteran with a copy of the April 2001 rating 
decision, August 2001 Statement of the Case (SOC), and 
November 2001 Supplemental Statement of the Case.  
Although the veteran was not provided with actual notice 
of the VCAA, in light of the Board's decision on the 
veteran's service-connection claim, the veteran is not 
prejudiced.  With respect to the veteran's 38 U.S.C.A. § 
1151 claim, as detailed below, all evidence necessary for 
a determination as to whether the veteran is entitled to 
compensation benefits under the cited provision has been 
gathered.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims 
file.  The RO obtained the medical records on the surgical 
procedure conducted on the veteran's right eye.  VA 
treatment records dated from November 1999 to October 2000 
were obtained.  Records from Premier Medical are of 
record.  The RO asked and obtained a medical opinion 
pertaining to the veteran's claims in March 2001.  The 
veteran was also afforded the opportunities to present 
personal testimony before the RO and the undersigned 
Member of the Board.  The veteran's service medical 
records were previously obtained.  The veteran has not 
made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based 
on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this 
appeal and no further development is required to comply 
with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Moreover, VA has fully 
discharged its duty to notify the claimant of the evidence 
necessary to substantiate the claims and of the 
responsibility of VA and the claimant for obtaining such 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Accordingly, the Board will proceed with 
appellate review.


Service Connection for Supratemporal Retinal Detachment of 
the Right Eye

The veteran's October 1959 induction physical examination 
report noted that the veteran had defective vision but not 
considered disabling.  The veteran was assigned a physical 
profile of "2" for his eyes.  See McIntosh v. Brown, 4 
Vet. App. 553, 555 (1993) (providing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect 
which is below the level of medical fitness for retention 
in the military service).  The veteran reported a negative 
response to the inquiry of whether he ever had or had eye 
trouble on the Report of Medical History portion of the 
examination report.  Service medical records show that the 
veteran sustained a fracture of the left mandible in July 
1960.  An August 1960 record entry reveals that the 
veteran underwent a "closed reduction of fracture, simple, 
right and compound, left mandible."  The December 1961 
separation examination report noted eye disorders, 
hyperopia and strabismus esotropia, constant, alternating, 
with left hypertropia, and bilateral hypermetropia and 
astigmatism.  He remained assigned a profile of "2" for 
his eyes.  The veteran reported a positive response to the 
inquiry of whether he ever had or had eye trouble on the 
Report of Medical History portion of the examination 
report.  The veteran was later found to have a residual 
disability and service connection for compound fracture, 
left mandible and fracture, simple, right mandible was 
granted in February 1987. 

VA treatment records show that the veteran underwent a 
cataract extraction of the left eye on May 11, 1998.   The 
veteran underwent a cataract extraction of the right eye 
on June 17, 1999.  November 1999 records show that the 
veteran complained of a clouded right eye.  Records show 
that in November 1999, a pneumatic retinopexy was 
performed after having discovered that the veteran had a 
supratemporal retinal detachment of the right eye.  
Scleral buckling on the right eye was performed in January 
2000.  Private medical records from Premiere Medical note 
that the veteran's left eye was normal and his right eye 
was legally blind. 

The March 2001 VA examination report shows that the 
examiner reviewed the veteran's claims file.  The examiner 
noted that the veteran had a retinal detachment and 
subsequent loss of vision.  The examiner related that he 
was not entirely clear during which incident (motor 
vehicle accident or physical fight) the veteran reportedly 
sustained a fractured jaw.  Nevertheless, the examiner 
opined that "if he did have a motor vehicle accident, and 
the fact that he had a fight, and that was in the service, 
when he broke his jaw, that [might] have predisposed him 
to the possibility of having some complications of 
surgery.  In other words, he [might] have had a tear or 
some other defect in his retina that led to the retinal 
detachment, but it was undetected."  The examiner reasoned 
that he noticed that in one of the surgeries after the 
veteran had cataract surgery, it was stated that he had 
folds in his posterior subcapsular capsule and that would 
indicate that the zonules had broken loose and 
subsequently allowed the vitreous to go around the 
intraocular lens or lens implant.  He reasoned further 
that that indicated the zonules were broken and that could 
have resulted from the fractured jaw. 

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 
3.102.  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In the instant 
appeal, the March 2001 examiner applied his expert 
knowledge in opining that the veteran may have been 
predisposed to have complications with cataract eye 
surgery.  His observation is based on a specialist's 
rationale and supporting clinical data (the presence of 
broken zonules) found in the medical evidence of record.   
It is irrelevant that the examiner was not clear on 
whether the veteran sustained the fractured jaw in a motor 
vehicle accident or in a physical fight; rather, it is the 
fact itself that the veteran sustained a fractured jaw 
that forms the base of the examiner's opinion.

The Board finds that the evidence is in relative 
equipoise, and resolves all reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 
C.F.R. § 3.102. 


38 U.S.C.A. § 1151 Claim

The veteran filed his claim in April 2000.   For claims 
received after October 1, 1997, benefits may be paid for 
disability or death caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, when the proximate cause 
of the disability or death was carelessness, negligence, 
lack of proper skill, error in judgment, or similar 
instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or the disability was due to an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West Supp. 
2002); VAOPGCPREC 40-97 (Dec. 31, 1997).  

As discussed under the section, Service Connection for 
Supratemporal Retinal Detachment of the Right Eye, the 
veteran underwent a cataract extraction of the right eye 
on June 17, 1999.  The Board notes that in determining 
that additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  38 C.F.R.          § 3.358(b)(1).  
Prior to June 17, 1999, the veteran had decreased visual 
acuity in his right eye, but he was still able to see.  
After June 17, 1999, a supratemporal retinal detachment of 
the right eye was discovered, which necessitated retinal 
detachment repair in November 1999 and January 2000.  The 
medical evidence of record shows that additional 
disability exists, as the veteran is now legally blind in 
his right eye. 

In the March 2001 VA examination report, the examiner 
noted that with any type of surgery, there would be some 
complications of one form or another.  In the instant 
case, the examiner noted that while everything was done 
properly, the veteran had complications that led from one 
thing to another and after the surgery, he had a retinal 
detachment and subsequent loss of vision.  The examiner 
noted the possibility that the in-service incident might 
have predisposed the veteran to have complications with 
his surgery.  The examiner related that it was possible, 
but that he could not say with any certainty, that the 
complication was overlooked.  He based this assertion on 
the fact that there were not a series of eye exams of 
record; rather, there was only one to note.  He maintained 
that under normal circumstances, eye physicians probably 
would not have noticed the complication.  The examiner 
concluded that all the proper procedures and everything 
that he could decipher in the record were done properly.  
He added that the veteran had a complication that was 
expected sometimes in this type of surgery.  Thus, the 
medical evidence of record-including the medical opinion 
of record-indicates that the veteran incurred an 
additional disability as a result of the surgery, but not 
due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of VA in furnishing surgical treatment or due to an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 
(West Supp. 2002); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The veteran also contends that he was not properly 
informed that cataract extraction surgery might result in 
blindness.  According to a progress chart, the risks 
associated with this type of surgery were discussed with 
the veteran on June 14, 1999 by a physician.  Regardless, 
as previously discussed, the veteran's additional 
disability is not due to fault on the part of VA or due to 
an event not reasonably 
foreseeable.

In conclusion, the Board finds that the preponderance of 
the evidence is against 
the veteran's claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 (West Supp. 2002) for 
additional disability of supratemporal retinal detachment 
of the right eye as a result of VA treatment.  Therefore, 
this claim must be denied.  


ORDER

Service connection for supratemporal retinal detachment of 
the right eye is granted.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 (West Supp. 2002) for supratemporal 
retinal detachment of the right eye claimed to have 
developed as a result of surgical treatment at a VA 
Medical Center on June 17, 1999 are denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

